EXAMINER COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 03/30/2022. 
Claims 1, 6-12, 16-17 and 21 have been amended.
Claims 2-5, 13 and 18-20 have been canceled 
Claims 1, 6-12, 16-17 and 21 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 03/30/2022, with respect to 35 U.S.C. § 103 rejections of the independent claims have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejections of the pending claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 6-12, 16-17 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 03/30/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 12 and 17. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards distributed ledger peer-to-peer blockchain fabric, where workload package include a configuration file that comprises type of workload, a list of peer node and modules implemented to execute, further, the configuration file indicates the peer node is to have a multi-peer role. The workload package executed based the configuration. Regarding independent claims 1, 12 and 17, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for “…receive a workload package comprising a package configuration file, wherein the package configuration file comprises a type of the workload package, a list of peer nodes including the first peer node, and one or more modules implemented to execute the workload package at resources within the peer nodes of the list, and wherein the type of the workload package designates the peer nodes of the list to operate as a cluster to execute the workload package; examine the package configuration file workload package at the first peer node to determine that the first peer node is to be configured to have a multi-peer role for the cluster;…”.
The closest prior art US 2021/0014046 (Ivkushkin et al.) teaches receiving an invocation request to change an object stored in a first record in a distributed ledger maintained by a blockchain network of nodes. … validate the invocation request. For example, a node in the blockchain network may check if the request was already registered but not yet completed (e.g., pending status), stores the request in the ledger such as in a second record and gives registration proof of the request. … retrieves contents of the request from the second record. In some aspects, the second record may contain the request and defines which object is to be changed by the request [¶¶ 0031-0033]. … invoke functionality of the smart-contract modules specified by the invocation request, which modifies the state of the object [¶ 0036] … the smart-contract modules contain functionality that may be accessed (via blockchain transactions) to modify a state of the object. As used herein, the term functionality may be computer-executable code configured to perform one or more specific tasks or operations [¶ 0025]. Ivkushkin further teaches each of the plurality of nodes may be configured using a multi-role model: each node has a single static role that defines its primary purpose and a set of dynamically assigned roles within the system [¶ 0044].
Other prior art. CN 110609868A (Liang) teaches creating a block chain network, issuing an identity certificate to each node of an organization through a certificate certification center according to the established block chain network MSP, and dividing roles of each node in the organization. the identity certificate includes a node identity certificate, an administrator authority certificate, and an intra-organization role certificate, and the roles of the nodes include a common node, an anchor node, an endorsement node, and a consensus node [Page 3].
However, the prior arts of record fails to teach or fairly suggest “…receive a workload package comprising a package configuration file, wherein the package configuration file comprises a type of the workload package, a list of peer nodes including the first peer node, and one or more modules implemented to execute the workload package at resources within the peer nodes of the list, and wherein the type of the workload package designates the peer nodes of the list to operate as a cluster to execute the workload package; examine the package configuration file workload package at the first peer node to determine that the first peer node is to be configured to have a multi-peer role for the cluster;…” as claimed in the independent claims 1, 12 and 17.
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448